         Case 1:20-cr-00309-AJN Document 24 Filed 08/06/20 Page 1 of 1



                                                                                           8/6/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                   20-cr-309 (AJN)
  Cortez Fowlkes,
                                                                       ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       Defendant shall file his response to the Government’s August 6, 2020 letter motion and

proposed protective order, Dkt. No. 23, by August 12, 2020. The Government shall file its reply,

if any, by August 14, 2020.

       SO ORDERED.

 Dated: August 6, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
